                                                                                      FILED



     ~~                                                                   ~~~   ~~ — 4 20{8
     2
                                                                                                      A
                                                                                 DIVISION F C4 LI
     3                                                                    EASTRN

     4
  5
  6                                UNITED STATES DISTRICT COURT '.
  7                            CENTRAL DISTRICT OF CALIFORNIA
  8
          ~ UNITED STATES OF AMERICA,
  9
 10                                   Plaintiff,        CASE NO. ~ ~ ..._ ~1,r~,~~ ~ ~``Yl
 11                            v.
 12        =           ~r~~- ~c.To r-~1                 ORDER 4F DETENTION
 13
 14                                   Defendant.
15~
16                                                      L
17           A.(         On motion ofthe Government in a case allegedly involving:
1s                1.() a crime of violence.
19j              2.()        n offense with maximum sentence of life imprisonment or death.
20               3.(       a narcotics or controlled substance offense with maximum sentence
21                         often or more years .
22               4.()      any felony -where the defendant has bean convicted oftwo or more
23 I                       prior offenses described above.
24              5.() any felony that is not otherwise a crime ofviolence that
                                                                              involv                      es a
25                         minor victim, or possession or use ofa firearm or destructive
                                                                                                    device
26                         or any other dangerous weapon, or a failure to register under
                                                                                         18
27                         U.S.0 § 2250.
28          B.
             (~ On motion by the Government /()on Court's
                                                          oven                          motion, in a case
                                ORDER OF DETENTION AFPER HEARING(18 U.S.C.§3142(1))
      ~ CR-94(06/07)
                                                                                                    Page 1 of4
     1                           legedly involving:
     2 ~.                      O 'the further allegation by the Government of:
     3                1.(         a serious risk that the defendant will flee.
     4                2.() a serious risk that the defendant will:
     S                     a.()obstruct or attempt to obstructjustice.
     6                     b.Othreaten, injure, or intimidate a prospective witness or juror or ~I
     7                          attempt to do o.
   8          C. The Government( is/()is not entitled to a rebuttable presumption that no
   9                  condition or combination ofconditions will reasonably assure the defendant's
 10                   appearance as required and the safety ofany person or the community.
 11
 12                                                           II.
 13           A.(              The Court finds that no condition or combination of conditions will
 14                            r sonably assure:
 15                   1.         the appearance ofthe defendant as required.
 16                        O      and/or
 17               2:() the safety ofany person or the community.
 18           B.() The Court finds that the defendant has not
                                                                   rebutted by sufficient
 19                evidence to the contrary the presumption provided by statut
                                                                               e.
20
21                                                           III.
22            The Court has considered:
23            A. the nature and circumstances ofthe offenses)charg
                                                                                    ed,including whether fihe
24                offense is a crime ofviolence,a Federal crime ofterro
                                                                                     rism,or involves a minor
25 ,I             victim or a controlled substance, firearm, explosive, or
                                                                                       destructive device;
26 ~         B. the weight ofevidence against the defendant;
27 I         C. the history and characteristics ofthe defendant;
                                                                              and
2g           D. the nature and seriousness ofthe danger to any person
                                                                      or                    to the community.
                                      ORDER OF DETENTION AFPER KEARING(18 U.S.C.§3142(1))
         Ctt9a(06/0
                                                                                                       Page 2 of4
      11
      2 I      1'he Court also has considered all the evidence adduced
                                                                                     at the heaxing and the
      3 ~,    arguments and/or statements of counsel, and
                                                          the Pretrial Services
     4        ReportJrecommendation.
     5
     6                                                 V.
     7        The Court bass the foregoing findings)on the fol
                                                          lowing:
     8        A.(~ As to flight risk: ~°`~~+-~ v~- c'.~.~ww'^-,y~-S~-
                                                                      ~"~`-~~-`~''r``j
     9
 10
 11
 12
 13
 14
 15
 16          B•() As to danger:
 17
 18
 19
20
21
22
23
24
25           A.() The Court finds that a ser
                                             ious risk   exists that the defendant will:
26                   1.()obstruct or attempt to obst
                                                     ruct justice.
27                   2.
                      (} attempt to/{ )threaten, injure or
                                                           intimidate a witness orjuror.
28

                       -        ORDER OFDETENTION AFTLR HEAR
                                                            ING(18 U.S.0 §3142(3))
      c[t94(06/07)
                                                                                                 Page 3 of4
     11        B. The Court bases the foregoing findings)on the following:
     2

     3

     4

     5
  6



  8

  9      I                                               VII.
 10

 11            ,P~. IT IS TI~REFORE ORDERED that the defendant be detained
                                                                                              prior to trial.
 12            B. IT IS FURT'HEA ORDERED that the defendant be committe
                                                                                            d to the custody
 13                ofthe Attorney General for confinement in a corrections facil
                                                                                 ity           separate,to
 14                the extent practicable,from persons awaiting or serving sent
                                                                                           ences or being
 15                held in custody pending appeal.
16            C. IT IS FURTHER ORDERED that the defendant be affo
                                                                                       rded reasonable
17                 opportunity for private consultation with counsel.
I8            D.IT IS FURTHER ORDERED that, on order of a Cour
                                                               t                     ofthe United States
19                 or on request of any attorney for the Government,the
                                                                                 person in charge ofthe
20                 corrections facility in which the defendant is conf
                                                                            ined deliver the defendant
21                to a United States maxshal for the purpose ofan
                                                                          appearance in connection
22                 with a court proceeding.
23
24
25
26       DATED:         ~v        ~                                                  ~```~`
27                                                   S            W
                                                     IJrTITED STATES MAGISTRATE JUDGE
28

                                  ORDER OF DETENTION AFTER HEARING(18 U.s.C.§3142(
                                                                                  7)
         CR-94(06/0'
                                                                                                    Page 4 of4
